 Case 3:19-cv-02602-D Document 20 Filed 06/01/20                Page 1 of 12 PageID 187




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 THOMAS L. TAYLOR, III, solely in his          §
 capacity as Court-appointed temporary         §
 Receiver for Breitling Energy                 §
 Corporation, et al.                           §
                                               §
        Plaintiff,                             §       CIVIL ACTION NO. 3:19-cv-02602-D
                                               §
 SCHEEF & STONE, LLP, ROGER                    §
 CRABB, and MITCH LITTLE,                      §
                                               §
        Defendants.                            §



  REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS RECEIVER’S
                       FIRST AMENDED COMPLAINT


       Defendants Scheef & Stone, LLP, Roger Crabb, and Mitch Little (together, “Scheef &

Stone” or “Defendants”), through undersigned counsel, hereby file this reply brief in support of

their motion dismiss the Receiver’s First Amended Complaint.




                                               i
 Case 3:19-cv-02602-D Document 20 Filed 06/01/20                    Page 2 of 12 PageID 188




                                          ARGUMENT

I.     The Receiver has conceded that Counts II and III must be dismissed to the extent they
       purport to assert claims for aiding and abetting.

       Scheef & Stone previously argued there is no cause of action for aiding and abetting under

Texas law. (Br. Supp., at 7-8). The Receiver concedes that is correct. (Br. Opp., at 8-9). Therefore,

Counts II and III must be dismissed to the extent they assert claims for aiding and abetting.

II.    Counts II and III must be dismissed to the extent they purport to assert claims for
       “knowing participation in breach of fiduciary duty.”

       The Receiver argues that he has a viable claim for “knowing participation in breach of

fiduciary duty” because that claim still exists under Texas law and is not barred by the anti-

fracturing doctrine. (Br. Opp., at 8, 10-12). Both arguments are flawed. Although the Receiver

correctly points out that “knowing participation” is a recognized claim under Texas law, such a

claim requires a showing that Scheef & Stone had “actual awareness, at the time of the conduct,”

that Faulkner was breaching a fiduciary duty to Breitling. See Franklin D. Azar & Associates, P.C.

v. Bryant, 417CV00418ALMKPJ, 2019 WL 5390172, at *4 (E.D. Tex. July 30, 2019)

(unpublished) (quoting Seven Seas Petroleum, Inc. v. CIBC World Markets Corp., 2013 WL

3803966, at *14 (S.D. Tex. July 19, 2013) (unpublished)), report and recommendation adopted,

4:17-CV-00418, 2019 WL 4071782 (E.D. Tex. Aug. 29, 2019) (unpublished).

       The Receiver concedes that he alleges Scheef & Stone “either knew of [or] should have

known of Faulkner’s misconduct”—not that Scheef & Stone had complete, actual knowledge of

it. (Br. Opp., at 11 n.11). Therefore, to the extent the Receiver fails to allege actual knowledge of

Faulkner’s misconduct, his claims for knowing participation must be dismissed.

       Similarly (and logically), an essential element of a knowing-participation claim is actual,

affirmative participation in the breach of a fiduciary relationship. See generally D'Onofrio v.

Vacation Publications, Inc., 888 F.3d 197, 216 (5th Cir. 2018) (quoting Meadows v. Hartford Life


                                                 1
 Case 3:19-cv-02602-D Document 20 Filed 06/01/20                    Page 3 of 12 PageID 189




Ins. Co., 492 F.3d 634, 639 (5th Cir. 2007)). It follows that mere inaction or failure to act cannot

constitute “participation” in a fiduciary breach; a person who knows of a fiduciary breach and

simply fails to intervene to stop it cannot be said to have “participated” in the breach in any

meaningful sense of the word. See Samsung Elecs. Am., Inc. v. Yang Kun Chung, 3:15-CV-4108-

D, 2017 WL 635031, at *12 (N.D. Tex. Feb. 16, 2017) (Fitzwater, J.) (unpublished) (allowing

knowing-participation claim to go forward based on showing that defendant “actively participated

in the breach of the duty”).

       Tellingly, a full page of the Receiver’s recapitulation of the First Amended Complaint’s

allegations asserts that Scheef & Stone incurred liability to Breitling by “[n]eglecting” to perform

various tasks. (Br. Opp., at 5-6). Such inaction or failure to act cannot constitute “knowing

participation,” so the Receiver’s claims for knowing participation must be dismissed to the extent

they rely on Scheef & Stone’s alleged failures to act.

III.   Counts II and III must be dismissed to the extent they purport to assert claims for
       participation in fraud or in a “fraudulent scheme.”

       This Court held in the parallel Taylor case that claims for participation in fraud are subject

to Rule 9(b). Taylor v. Rothstein Kass & Co., PLLC, 3:19-CV-1594-D, 2020 WL 554583, at *8

(N.D. Tex. Feb. 4, 2020) (unpublished) (quoting Halprin v. FDIC, 2016 WL 5718021, at *3 (W.D.

Tex. Sept. 30, 2016) (unpublished)). In response, the Receiver attempts to characterize his claim

as one for “assist[ing] Faulkner to…engage in fraud,” (see Br. Opp., p. 7)—but a fraud claim is a

fraud claim, and must be pled with all the required elements under Rule 9(b). Moreover, “to

adequately plead that [Scheef & Stone] is jointly liable for Faulkner’s fraud by participating in his

fraudulent scheme,” the Receiver must “plausibly plead that [Scheef & Stone] itself engaged in

fraud”; the elements of fraud, and the requirements of Rule 9(b), must be met as to Scheef & Stone

“directly, and not merely as an alleged joint tortfeasor.” See Taylor, 2020 WL 554583, at *9.



                                                 2
    Case 3:19-cv-02602-D Document 20 Filed 06/01/20                   Page 4 of 12 PageID 190




        The elements of fraud are (1) “a material representation” (2) that is “false,” (3) that the

speaker knew to be false or made “recklessly without any knowledge of the truth and as a positive

assertion,” (4) that is made “with the intent that the other party should act upon it,” (5) that led the

other party to act “in reliance on the representation,” (6) resulting in “injury.” Saenz v. Gomez, 899

F.3d 384, 391 (5th Cir. 2018) (quoting In re FirstMerit Bank, N.A., 52 S.W.3d 749, 758 (Tex.

2001)). Tellingly, these elements appear nowhere in the First Amended Complaint. (First Am.

Complaint, passim). But even beyond that, although the Receiver identifies some factual

allegations that he argues might support a fraud claim (see Br. Opp., at 9), those allegations all

deal with alleged misstatements or actions in relation to Breitling’s investors and regulators, not

Breitling itself. And the Receiver does not represent Breitling’s investors or regulators.

        “[A] federal equity receiver has standing to assert only the claims of the entities in

receivership, and not the claims of the entities’ investor-creditors” or anyone else. Janvey v.

Democratic Senatorial Campaign Comm., Inc. (“DSCC”), 712 F.3d 185, 190 (5th Cir. 2013). The

Receiver can assert only claims by Breitling against Scheef & Stone, not claims by investors or

regulators. Thus, to plead a claim for fraud, the Receiver must plead facts showing that Scheef &

Stone knowingly made material misstatements to Breitling with the intention that Breitling rely on

them, and that Breitling relied on them and suffered damages as a result. The Receiver has done

no such thing, so the “participation in fraud” claims against Scheef & Stone must be dismissed.1

IV.     Count I is barred by the statute of limitations.

        In response to the argument that the Receiver’s negligence claims are time-barred, the

Receiver first argues “there is no allegation anywhere in the Complaint that Faulkner’s actions



1      Furthermore, even if the Receiver had alleged that Scheef & Stone made actionable
misrepresentations to Faulkner, the Receiver elsewhere vociferously argues that Faulkner’s
knowledge and actions are not attributable to Breitling. (See Br. Opp., at 12-21).


                                                   3
    Case 3:19-cv-02602-D Document 20 Filed 06/01/20                  Page 5 of 12 PageID 191




benefitted” the Breitling entities. (Br. Opp., at 12-13). Although the Receiver does not label it a

“benefit,” the First Amended Complaint alleges Faulkner raised approximately $150 million from

investors—funds that “benefitted” Breitling. See F.D.I.C. v. Ernst & Young, 967 F.2d 166, 171

(5th Cir. 1992). That is critical, because, although the Receiver asserts that Faulkner was acting

adversely to the Breitling entities (see Br. Opp., at 12), the Receiver does not at all address the

issue of how to reconcile Faulkner’s personal interests and his “joint interests” with Breitling. See

Askanase v. Fatjo, 828 F. Supp. 465, 470 (S.D. Tex. 1993).

        “[A]n agent’s knowledge” is attributed to the principal for limitations purposes unless “the

agent acts ‘entirely for his own or another’s purposes.’” F.D.I.C. v. Shrader & York, 991 F.2d 216,

223 (5th Cir. 1993) (quoting Restatement (Second) of Agency § 282(1) (1957)) (emphasis added).

That is true “even though the agent's primary interest is inimical to that of his principal.” Askanase,

828 F. Supp. at 470 (citing Shrader & York, 991 F.2d at 223). And that is the situation reflected

by Faulkner’s actions in both raising money on behalf of the Breitling entities and allegedly

misappropriating some of it. (See First Am. Complaint, ¶ 2).

        The Receiver mocks the idea that Faulkner’s alleged actions were “good for, or benefitted,

the Breitling entities”—and ultimately, they weren’t. (Br. Opp., at 15). But harmful and even

illegal actions can be taken on behalf of, and attributed to, an entity, see Ernst & Young, 967 F.2d

at 171, and the mere fact that the actions “eventually hurt” the entity does not prevent attribution

if there was even a partial intent to benefit the entity. See Rogers v. McDorman, 521 F.3d 381,

394-95 (5th Cir. 2008). The First Amended Complaint depicts that scenario, which is why

Faulkner’s knowledge of Scheef & Stone’s actions is attributable to Breitling.2



2      The Receiver cites cases in which the knowledge of company officers who “deepened” the
company’s “insolvency” was not imputed to the company. See F.D.I.C. v. Nathan, 804 F.Supp.
888, 894 (S.D. Tex. 1992) (officers “fraudulently extend[ed] the life of the thrift”); Smith ex rel.


                                                  4
 Case 3:19-cv-02602-D Document 20 Filed 06/01/20                    Page 6 of 12 PageID 192




       Incredibly, the Receiver also argues that “receivership entities themselves are innocent of

wrongdoing and cannot have intended to violate the law or deceive investors.” (Br. Opp., at 13,

emphasis in original). In the Receiver’s view, his appointment washed away of all Breitling’s prior

sins and made it as if Breitling had never known of any wrongdoing by Faulkner or anyone else.

       That is wrong. The Receiver’s argument is based on a misunderstanding of the Fifth

Circuit’s decision in DSCC, which held that “the knowledge and effects of the fraud of the

principal of a Ponzi scheme…are not imputed to his captive corporations.” DSCC, 712 F.3d at 190

(emphasis added). DSCC’s holding is limited to “standing and knowledge in Ponzi-scheme cases,”

see id. at 193, consistent with longstanding Fifth Circuit jurisprudence applying a presumption of

intent to defraud in such cases. See generally Janvey v. Brown, 767 F.3d 430, 439 (5th Cir. 2014)

(“In this circuit, proving that a transferor operated as a Ponzi scheme establishes the fraudulent

intent behind the transfers it made.”).

       No case within the Fifth Circuit has applied DSCC’s holding outside the context of a Ponzi

scheme. Nor do any pre-DSCC Fifth Circuit cases apply the sort of blanket immunity from the

statute of limitations the Receiver asserts; rather, those decisions focus on whether the agent was

acting for the benefit of, or adversely to, the principal. See, e.g., Shrader & York, 991 F.2d at 223;

Ernst & Young, 967 F.2d at 171. This Court recognized as much by citing Shrader & York and

Ernst & Young in its analysis in Taylor. See Taylor, 2020 WL 554583at *3. Here, there is no

allegation that Breitling was a Ponzi scheme, or that Breitling’s earlier investors were paid from




Estates of Boston Chicken, Inc. v. Arthur Andersen L.L.P., 175 F. Supp. 2d 1180, 1199 (D. Ariz.
2001) (officers engaged in “scheme to continue [the] company in business past its point of
insolvency”). To the extent the harm or damages alleged by the Receiver are based on a theory
that Scheef & Stone (or Faulkner, for that matter) deepened Breitling’s insolvency, such claims
fail as a matter of law because the Fifth Circuit has held that “deepening insolvency is not a valid
theory of damages.” In re SI Restructuring, Inc., 532 F.3d 355, 363 (5th Cir. 2008).


                                                  5
 Case 3:19-cv-02602-D Document 20 Filed 06/01/20                    Page 7 of 12 PageID 193




payments made by later investors. (See First Am. Complaint, passim); compare, e.g., Brown, 767

F.3d at 442 n.67 (describing such an arrangement). Consequently, DSCC does not apply.

       The Receiver also attempts to distinguish Ernst & Young by arguing that, unlike the

assignee in that case, the Receiver is “seeking to recover funds for the benefit of defrauded investor

creditors….” (Br. Opp., at 16). But the Receiver lacks standing to bring claims on behalf of

Breitling’s investors or other creditors. See DSCC, 712 F.3d at 190 (“[A] federal equity receiver

has standing to assert only the claims of the entities in receivership, and not the claims of the

entities' investor-creditors….”). Like the assignee of the failed company’s claims against its

accountants in Ernst & Young, the Receiver can only bring claims possessed by the entity in

receivership (Breitling).

       Finally, the Receiver argues that imputation does not apply because he has pled that Scheef

& Stone colluded with Faulkner as described in Counts II and III. (Br. Opp., at 16). But as

described above, the Receiver cannot bring those claims either, so they do not prevent the

imputation of Faulkner’s knowledge to Breitling. Accordingly, Count I is time-barred.

V.     Count I fails because the Receiver has not adequately pled that Scheef & Stone’s
       alleged breaches of duty caused the damages the Receiver is claiming.

       Regarding the merits of Count I as the Receiver has pled it, the Receiver accuses Scheef &

Stone of making “a thinly disguised attempt to backdoor an in pari delicto defense by improperly

imputing Faulkner’s…knowledge, intent and conduct to the Breitling entities.” (Br. Opp., at 17).

That is a misunderstanding of Scheef & Stone’s argument. Scheef & Stone are not asserting in

pari delicto but rather argue that the Receiver has failed to plausibly plead breaches of duty by

Scheef & Stone causing damages to Breitling.

       Critically, this is not an argument about imputation. Even if Faulkner’s actions and

knowledge could not be imputed to Breitling, they would still be relevant to the causation analysis.



                                                  6
 Case 3:19-cv-02602-D Document 20 Filed 06/01/20                    Page 8 of 12 PageID 194




In other words: the question is whether there was anything Scheef & Stone could and should have

done that would have prevented Faulkner from carrying out the alleged scheme.

       As this Court previously held—and as the Receiver implicitly concedes (see Br. Opp., at

19-20)—proximate cause is an essential element of a negligence claim and must be pled without

resort to “speculative” conjectures about “uncertain, independent actions of third-parties” such as

“regulatory authorities” and “investors.” See Reneker v. Offill, CIV.A.3:08-CV-1394-D, 2009 WL

3365616, at *6 (N.D. Tex. Oct. 20, 2009) (unpublished). Yet the First Amended Complaint relies

on exactly that, alleging that, if Scheef & Stone had “demanded” Breitling stop violating securities

laws and “augment their disclosures to investors and potential investors,” “Faulkner’s fraudulent

scheme” would have been revealed “many years earlier, saving Breitling tens of millions of dollars

in losses and increased liabilities….” (First Am. Complaint, ¶ 129). In other words, the Receiver’s

theory of causation is that, if Scheef & Stone had withdrawn from representing Breitling or

“reported up” Faulkner’s actions, Faulkner’s fraud would have been stopped—by somebody.

       The Receiver’s own allegations reveal how speculative (if not outright fantastical) that

theory is. The Receiver argues that Faulkner caused Breitling “to engage in fraud and violate

securities laws” (Br. Opp., at 14), “manipulated and used the innocent Breitling entities” (Br. Opp.,

at 15), and had to be removed as CEO and replaced by the Receiver to prevent the Breitling entities

from being “robotic tools” and “evil zombies.” (Br. Opp., at 13, quoting DSCC, 712 F.3d at 190-

92). If Faulkner really so dominated Breitling’s operations with illegal and fraudulent activity, then

there is no way to say—beyond sheer speculation—whether anything, including different actions

by Scheef & Stone, would have dissuaded him from carrying out his scheme.

       The Receiver objects that these considerations “ask the Court to speculate as to causation”

(see Br. Opp., at 19), but that is exactly the problem—there is no way to consider the Receiver’s




                                                  7
    Case 3:19-cv-02602-D Document 20 Filed 06/01/20                  Page 9 of 12 PageID 195




theory without speculation. Indeed, the Receiver goes on to speculate in the other direction, arguing

it is “plausible” that different legal advice would have prevented Faulkner from “sell[ing] his

fraudulent securities in the volume that he did, such that the damages to the entities would have

been lessened.” (Br. Opp., at 20). The fact that the parties are arguing about which speculative

outcome is more likely is proof the Receiver has failed to plausibly plead causation.

        Finally, the Receiver attempts to short-circuit this analysis by arguing that “the only redress

for Defendants’ conduct is through the Receiver’s claims in the instant suit.” (Br. Opp., at 19 n.28).

But that does not eliminate the responsibility to plead a plausible, non-speculative theory of

causation. Because the Receiver has failed to do so, Count I must be dismissed as a matter of law.3

VI.     Count IV fails to sufficiently plead a claim for actual fraudulent transfer.

        As an initial matter, the Receiver argues that claims for actual fraudulent transfer are not

subject to Rule 9(b). (Br. Opp., at 23 n.31). While there does appear to be a split of authority on

that issue, this Court has previously applied Rule 9(b) in multiple instances, including in Taylor.

See Taylor, 2020 WL 554583, at *11; Basic Capital Mgmt., Inc. v. Dynex Capital, Inc., 3:17-CV-

1147-D, 2018 WL 2100041, at *3-4 (N.D. Tex. May 7, 2018) (unpublished). Fifth Circuit dicta

also appears to approve. See In re Life Partners Holdings, Inc., 926 F.3d 103, 118 (5th Cir. 2019)

(deciding the case on other grounds but noting that all other circuits that have considered the issue

have applied Rule 9(b)). Rule 9(b) applies and should be applied here.

        The Receiver argues his fraudulent transfer claim is sufficiently pled based on the general

allegations regarding Faulkner’s fraudulent activity, plus an assertion that “Faulkner’s payments




3      The Receiver argues that proximate cause cannot be considered at this stage because it is
“a question of fact for the jury to decide.” (Br. Opp., at 20). That is not the case; causation, like
any other element of a cause of action, must be plausibly pled to survive dismissal. See, e.g.,
Reneker, 2009 WL 3365616, at 3, 6 (dismissing negligence claim for failure to plead causation).


                                                  8
Case 3:19-cv-02602-D Document 20 Filed 06/01/20                       Page 10 of 12 PageID 196




to Defendants (using Breitling entity funds) were part and parcel of the overall fraud scheme.” (Br.

Opp., at 23-24). But merely alleging payments to a service provider by someone who was also

engaging in fraud is insufficient to show “actual intent to hinder, delay, or defraud any creditor”

as required by law. See Tex. Bus. & Comm. Code § 24.005(a)(1).

        The Receiver also claims to have identified a few badges of fraud in the factual allegations

of the First Amended Complaint. (Br. Opp., at 24). But none of them demonstrate a plausible

fraudulent transfer claim. The fact of “suits or threats of suits against the Breitling entities” is not,

by itself, evidence of fraudulent transfer; if it were, every company with claims or litigation against

it would be deemed a fraudulent transferor. See, e.g., Barcelo v. Teva Pharm. U.S.A., Inc., CV H-

20-00017, 2020 WL 1666116, at *5 (S.D. Tex. Apr. 2, 2020) (unpublished) (mere knowledge of

pending litigation insufficient to make a corporate transfer of assets fraudulent as a matter of law).

Nor is Faulkner’s misappropriation of funds for his own use evidence of a fraudulent transfer to

Scheef & Stone, which is not alleged to be affiliated with Faulkner. (See First Am. Complaint,

passim). Finally, the only specific claim of Breitling’s insolvency in the First Amended Complaint

references a March 2015 statement made after the time period for which the Receiver seeks to

recover payments. (See Br. Opp., at 24 n. 34; First Am. Complaint, ¶¶ 116, 143). Because the

Receiver has not pled a plausible claim for fraudulent transfer, Count IV must be dismissed.

VII.    Count IV is time-barred.

        The Receiver accuses Scheef & Stone of “ignor[ing]” the one-year saving provision in the

TUFTA statute of repose (Br. Opp., at 21), but that is not the case; the Receiver’s claim for

fraudulent transfer is time-barred even under that provision. As Scheef & Stone explained in its

initial brief, publicly known facts made the allegedly “fraudulent nature of the conveyance”

apparent to the Receiver at the time he was appointed. (See Br. Supp., at 23; Br. Opp., at 22).




                                                   9
Case 3:19-cv-02602-D Document 20 Filed 06/01/20                    Page 11 of 12 PageID 197




       In response the Receiver makes no effort to identify any contrary facts; rather, he simply

repeats the mantra from the First Amended Complaint that “he did not discover and could not with

the exercise of reasonable diligence have discovered” the cause of action, plus a conclusory

statement that limitations issues are “questions of fact.” (Br. Opp., at 22). But, as shown in Scheef

& Stone’s initial brief, the allegedly fraudulent nature of Breitling’s business and Faulkner’s

actions were already public knowledge when the Receiver was appointed, and the Receiver still

waited over a year to seek leave to sue. (Br. Supp., at 23-24). Count IV is time-barred.

VIII. No leave to amend should be granted.

       The grant or denial of leave to amend pleadings is a matter within this Court’s discretion,

and although leave to amend is favored, “it is not automatic.” Torch Liquidating Tr. ex rel. Bridge

Associates L.L.C. v. Stockstill, 561 F.3d 377, 391 (5th Cir. 2009) (quoting Southmark Corp. v.

Schulte Roth & Zabel, 88 F.3d 311, 314 (5th Cir. 1996)). Factors justifying denying a motion to

amend include the failure of previous amendments to cure deficiencies. See id. (quoting Ellis v.

Liberty Life Assurance Co., 394 F.3d 262, 268 (5th Cir. 2004)). Here, the Receiver has already

amended his Complaint once, yet the deficiencies described above are still present. That is grounds

for dismissing the Receiver’s claims, as set forth above, without granting leave to amend.

                                         CONCLUSION

       For the foregoing reasons, Defendants Scheef & Stone, LLP, Roger Crabb, and Mitch Little

respectfully request that the Court grant their Motion to Dismiss Receiver’s First Amended

Complaint, dismiss the Receiver’s claims asserted against them, and grant such further relief to

which they may be entitled.




                                                 10
Case 3:19-cv-02602-D Document 20 Filed 06/01/20                 Page 12 of 12 PageID 198




                                               Respectfully submitted,

                                            By /s/ Daniel D. Tostrud
                                               DANIEL D. TOSTRUD
                                               State Bar No. 20146160
                                               dtostrud@cobbmartinez.com
                                               LINDSEY K. WYRICK
                                               State Bar No. 24063957
                                               lwyrick@cobbmartinez.com
                                               NATHAN WHITE
                                               State Bar No. 24117284
                                               nwhite@cobbmartinez.com

                                                COBB MARTINEZ WOODWARD PLLC
                                                1700 Pacific Avenue, Suite 3100
                                                Dallas, Texas 75201
                                                (214) 220-5200 (Telephone)
                                                (214) 220-5299 (Fax)

                                                COUNSEL FOR DEFENDANTS

                               CERTIFICATE OF SERVICE

        I hereby certify that on June 1, 2020, the above and foregoing document was forwarded to
all counsel of record in accordance with the Federal Rules of Civil Procedure.



                                            By /s/ Daniel D. Tostrud
                                               DANIEL D. TOSTRUD




                                              11
